Citation Nr: 0412735	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to recognition as the veteran's 
surviving spouse for VA benefits purposes.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from August 1920 to December 
1922, and from March 1945 to March 1946.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has not been sent notice of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The AOJ should undertake the 
appropriate actions to ensure that the current directives of 
VCAA have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The appellant is hereby informed that if there is evidence 
supporting the issue on appeal, she must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The appellant is informed that if 
there is evidence supporting the issue on 
appeal, she must submit that evidence to 
VA.  The appellant is informed that she 
is under an obligation to submit 
evidence.  If there is evidence that the 
appellant is the surviving spouse of the 
veteran, she must submit that evidence to 
VA.  

2.  The AOJ should ensure compliance with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000 with regard to the 
issue on appeal is met.  

If upon completion of the requested actions, the claim 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


